DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 7/19/2021 are acknowledged.  Claim 27 is amended; claims 2, 4, 6, 16-26, 28 and 36 are canceled; claims 39-40 are new; claims 1, 3, 5, 7-15, 27, 29-35 and 37-40 are pending; claims 1, 3, 5 and 7-15 are withdrawn; claims 27, 29-35 and 37-40 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 9/20/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 29, 31-35, 37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos et al., US 2005/0019911 (US patent document cite 37, IDS, 2/21/2017; herein “Gronthos”) in view of Takahashi et al., Cell, 2006, Vol. 126, pp. 663-676 (NPL cite 64, IDS, 2/21/2017; herein “Takahashi1”) and Takahashi et al., 2007, Cell, Vol. 131, pp. 861-872 (NPL cite 44, IDS, 2/21/2017; herein “Takahashi2”).
Gronthos teaches a population of enriched STRO-1+, VCAM-1+, CD90+ mesenchymal precursor cells (MPCs) which can be isolated from adult human adipose tissue or dental pulp tissue (Abst.; Fig. 9; [0038], [0054], [0063], [0074], [0080], [0092], [0110], [0112], [0116], [0125-9], [0166], [0171-2] and [0216]).  Gronthos does not teach the MPCs further comprise one or more exogenous nucleic acids expressing a potency determining factor comprising OCT4, SOX2, KLF4, and c-MYC in an amount sufficient to reprogram the cells.
However, it would have obvious at the time of the invention to insert one or more exogenous nucleic acids expressing potency determining factors into the MPCs taught by Gronthos to reprogram the cells because Takahashi1 teaches somatic cells, e.g., mouse embryonic and adult fibroblasts, can be reprogrammed into induced pluripotent stem cells (iPSCs) by retroviral introduction of a vector comprising exogenous nucleic acids encoding OCT4 (Oct-3/4), SOX2, KLF4, and c-MYC (Abst.; “Experimental Procedures”, “Retroviral Infection and Plasmid Construction”).  Since Takahashi1 only teaches the use of OCT4 (Oct-3/4), SOX2, KLF4, and c-MYC, absent evidence to the contrary, Takahashi1 does not use exogenous nucleic acids encoding TERT or SV40 large T antigen.
Likewise, Takahashi2 teaches human cells, e.g., adult human fibroblasts, can be reprogrammed into iPSCs using OCT4 (Oct-3/4), SOX2, KLF4, and c-MYC (Abst.).  One of ordinary skill in the art would have been motivated to combine the teachings of Gronthos, Takahashi1, and Takahashi2 in order to advantageously reprogram the + MPCs derived from adult human adipose tissue or dental pulp disclosed by Gronthos, in order to advantageously obtain iPSCs having increased stem cell potency useful for clinical, therapeutic, or research applications with a reasonable expectation of successfully obtaining the predicable result of reprogrammed MPCs; therefore, claim 27 is prima facie obvious.  Stated another way, the instant claims encompass art-recognized cells reprogrammed in an art-recognized manner to yield the predicable and advantageous result of reprogrammed cells.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Regarding claims 29, 33 and 39-40, Gronthos teaches that the STRO-1+ MPCs can be derived from adult, i.e. post-natal, human adipose tissue ([0054], [0063], [0171] and [0216]) or adult human dental pulp tissue ([0054], [0063], [0166], [0171] and [0216]); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce the claimed population of cells made obvious by Gronthos in view of Takahashi1 and Takahashi2 wherein the population of reprogrammed MPCs are derived from post-natal human adipose tissue or post-natal human dental pulp tissue; therefore, claims 29, 33 and 39-40 are prima facie obvious.
Regarding claims 31, 32 and 34, Takahashi1 and Takahashi2 teach that the potency determining factors consist of OCT4 (Oct-3/4), SOX2, KLF4 and c-MYC + MPCs, reprogrammed with effective amounts of expressed OCT4 (Oct-3/4), SOX2, KLF4 and c-MYC, made obvious by Gronthos in view of Takahashi1 and Takahashi2 wherein the potency-determining factors are expressed from viral vectors because Takahashi1 and Takahashi2 teach that the potency determining factors consist of OCT4 (Oct-3/4), SOX2, KLF4 and c-Myc and are expressed from viral vectors in an amount sufficient to reprogram the cells; therefore, claims 31, 32 and 34 are prima facie obvious.
Regarding claims 35 and 37, Gronthos teaches that the MPCs are enriched STRO-1+, VCAM-1+ and CD90+ mesenchymal precursor cells (MPCs) (VCAM-1: Abst.; [0025], [0028-30], [0035], [0042], [0051-2], [0064], [0066], [0092], [0112] and Fig. 9; CD90 (CD90 = Thy-1): [0015], [0025], [0066], [0092], Fig. 9, claims 7, 13 and 46); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that the population of reprogrammed adult human STRO-1+ MPCs made obvious by Gronthos in view of Takahashi1 and Takahashi2 are VCAM+ and CD90+ because Gronthos teaches that the MPCs are enriched for VCAM-1+ and CD90+; therefore, claims 35 and 37 are prima facie obvious.

Response to Arguments
7/19/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 27-29, 31-35 and 37 under 35 U.S.C. 103 over Gronthos in view of Takahashi (referred to as “Takahashi1” in this Office action) and Takahashi2, Applicant argues (Remarks, pp. 7-10) that the population of adult human STRO-1+ MPCs derived from adipose or dental pulp tissue and reprogrammed with OCT4, SOX2, KLF4 and c-MYC but not TERT or SV40 large T antigen made obvious by Gronthos in view of Takahashi1 and Takahashi2 are non-obvious in view of the secondary consideration of unexpected results stating that “...Applicant respectfully submits that the invention as now claimed unpredictably provides unexpectedly improved properties relative to the cited prior art” (p. 9, ¶3).  However, Applicant then argues that the unexpected property is that the unmodified MPCs derived from adipose or dental pulp tissue are more efficiently reprogrammed than fibroblasts (pp. 9-10, spanning ¶).  An allegation of secondary consideration for unexpected properties for a composition claim would depend on the unexpected properties of the claimed composition.   The claimed composition is reprogrammed adult human STRO-1+ MPCs which were derived from adipose or dental pulp tissue and reprogrammed with OCT4, SOX2, KLF4 and c-MYC.  The unexpected property Applicant recites is a property of non-reprogrammed adipose and dental pulp MPCs (unexpectedly high reprogramming efficiency) rather than a property of the claimed cells which have already been reprogrammed.  Hence, Applicant’s allegation of unexpected properties of the claimed composition are unpersuasive because the property that Applicant discloses is not a property of the claimed cells but is a property of unmodified .
The rejection has been maintained with modification to address claim amendments and new claims.

Claims 27, 29-35, 37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos in view of Takahashi1, Takahashi2 and Naughton et al., US 5842477 (cite A, PTO-892, 10/10/2018).
The discussion of Gronthos, Takahashi1 and Takahashi2 regarding claims 27, 29, 31-35, 37 and 39-40 set forth in the rejection above is incorporated herein.
As discussed above, claims 27, 29, 31-35, 37 and 39-40 were rendered obvious by Gronthos in view of Takahashi1 and Takahashi2.  The references do not explicitly teach the one or more exogenous nucleic acids are not integrated into the genome of the cells in the genetically modified population.  However, Naughton teaches exogenous nucleic acids can be introduced into somatic cells using a variety of means, including integrating viral vectors (e.g., retrovirus vector or adeno-associated viral vectors); non-integrating replicating vectors (e.g., papilloma virus vectors, SV40 vectors, adenoviral vectors); replication-defective viral vectors; liposomes; lipofection; electroporation, a particle gun; or by direct DNA injection. (Column 16, lines 5-18).
As such, one of ordinary skill in the art would have been free to select, with a reasonable expectation of success, from various means, including non-integrating replicating vectors, to deliver the exogenous nucleic acids taught by Takahashi1 and Takahashi2 to the MPCs taught by Gronthos to advantageously reprogram the MPCs e.g., broadly encompasses integrating and non-integrating vectors.
Accordingly, the claimed invention of claim 30 was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Response to Arguments
Regarding the rejection of claim 30 under 35 U.S.C. 103 over Gronthos, Takahashi (i.e. Takahashi1 herein) and Takahashi2 further in view of Naughton, Applicant alleges (pp. 10-11) the same argument as set forth for the rejection of claims 27-29, 31-35 and 37 under 35 U.S.C. 103 over Gronthos in view of Takahashi1 and Takahashi2.  This argument has been addressed at pp. 6-8 above.  To summarize, the alleged unexpected property (ability to be reprogrammed at a high efficiency) is a property of unmodified (i.e. non-reprogrammed) MPCs from adipose or dental pulp tissue, which are not the claimed composition.  The claimed composition of adult human STRO-1+ MPCs derived from adipose or dental pulp tissue and reprogrammed with OCT4, SOX2, KLF4 and c-MYC but not TERT or SV40 large T antigen do NOT exhibit the unexpected property because the claimed cells have already been reprogrammed.
The rejection has been maintained with modification to address claim amendments and new claims.

Claims 27, 29, 31-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos in view of Takahashi1, Takahashi2 and Lin et al., US 2007/0128722 (cite B, PTO-892, 10/10/2018; herein “Lin”).
The discussion of Gronthos, Takahashi1 and Takahashi2 regarding claims 27, 29, 31-35, 37 and 39-40 set forth in the rejection above is incorporated herein.
As discussed above, claims 27, 29, 31-35, 37 and 39-40 were rendered obvious by Gronthos in view of Takahashi1, and Takahashi2.  The references do not explicitly teach the reprogrammed MPCs are cryopreserved.  However, it would have been obvious at the time of the invention to cryopreserve the reprogrammed MPCs taught by Gronthos, Takahashi1, and Takahashi2 because Lin teaches mesenchymal cells can be cryopreserved [0016].  One of ordinary skill in the art would have been motivated to combine the teachings of Gronthos, Takahashi1, Takahashi2, and Lin in order to advantageously cryopreserve the reprogrammed MPCs for storage and later utilization.
Accordingly, the claimed invention of claim 38 was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Response to Arguments
Regarding the rejection of claim 38 under 35 U.S.C. 103 over Gronthos, Takahashi (i.e. Takahashi1 herein) and Takahashi2 further in view of Lin, Applicant alleges (pp. 11-12) the same argument as set forth for the rejection of claims 27-29, 31-35 and 37 under 35 U.S.C. 103 over Gronthos in view of Takahashi1 and Takahashi2.  This argument has been addressed at pp. 6-8 above.  To summarize, the alleged + MPCs derived from adipose or dental pulp tissue and reprogrammed with OCT4, SOX2, KLF4 and c-MYC but not TERT or SV40 large T antigen do NOT exhibit the unexpected property because the claimed cells have already been reprogrammed.
The rejection has been maintained with modification to address claim amendments and new claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27, 29-35, 37 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 15-17 of U.S. Patent No. 9487756 in light of Gronthos.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn a method of producing the + MPCs, from adipose tissue or dental pulp tissue derived, e.g., from a post-natal human, containing one of more viral expression vectors encoding OCT4, SOX2, KLF4 and c-MYC (Claims 1, 5-9, and 17).  The conflicting claims further teach the one or more exogenous nucleic acids are not integrated into the genome of the cells in the population (Claim 10).
The conflicting claims do not recite the potency-determining factors include TERT or SV40 large T antigen, and conflicting claim 16 limits the potency-determining factors to only OCT4, SOX2, KLF4, and c-MYC. As such, the conflicting claims contemplate and encompass the exclusion of TERT and SV40 large T antigen.  Regarding instant claims 35 and 37, Gronthos evidences that Stro-1+ MPCs express CD90 and VCAM (Abst.; [0092]; and Fig. 9).  Practice of the conflicting method invariably results in the cells of the instant claims, and production of the instant cells invariably requires practice of the conflicting method; hence, the population of cells recited in instant claims 27-35, 37 and 39-40 are prima facie obvious over the methods disclosed in claims 1, 5-10, and 15-17 of U.S. Patent No. 9487756 in light of Gronthos.

Response to Arguments
Regarding the rejection of claims 27-35 and 37 on the ground of non-statutory double patenting over claims 1, 5-10 and 15-17 of US Patent 9487756 in light of Gronthos, Applicant requests (p. 12) that the rejection be held in abeyance.  The rejection is not a provisional rejection.  The conflicting claims are not from a co-pending application but from an issued patent.  The rejection will not be held in abeyance.  

Claims 27, 29-35 and 37-40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 15-17 of U.S. Patent No. 9487756 in view of Lin in light of Gronthos.
The discussion of claims 1, 5-10, and 15-17 of U.S. Patent No. 9487756 and Gronthos regarding instant claims 27, 29-35, 37 and 39-40 set forth in the rejection above is incorporated herein.
Regarding instant claim 38, the conflicting claims do not teach the population is a cryopreserved population. However, Lin teaches mesenchymal cells can be cryopreserved [0016].  One of ordinary skill in the art would have been motivated to modify the conflicting claims in view of Lin in order to advantageously cryopreserve the reprogrammed MPCs for storage and later utilization.
Accordingly, the instant and conflicting claims are obvious variations of overlapping subject matter.

Response to Arguments
Regarding the rejection of claim 38 on the ground of non-statutory double patenting over claims 1, 5-10 and 15-17 of US Patent 9487756 in view of Lin and in light of Gronthos, Applicant requests (p. 12) that the rejection be held in abeyance.  The rejection is not a provisional rejection.  The conflicting claims are not from a co-pending 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651